Exhibit 10.1
PRESTIGE BRANDS HOLDINGS, INC.
Summary of Director Compensation Program


Equity Compensation
 
Initial Equity Grant:
 
On the day of the first annual meeting of stockholders following a non-employee
director’s election or appointment to the board, he or she will receive a
one-time grant of shares of common stock with a value equal to $20,000. The
number of shares granted will be determined by dividing $20,000 by the closing
price of Company common stock on such date. The shares of common stock are
fully-vested on the date of grant.
 
 
Annual Equity Grant:
 
On the day of the annual meeting of stockholders, each non-employee director
will receive an award of restricted stock units with a value equal to $60,000.
The number of restricted stock units granted will be determined by dividing
$60,000 by the closing price of Company common stock on the day of the annual
meeting of stockholders. The restricted stock units will vest one year following
the date of grant, subject to the director’s continued membership on the board
as of such date, and will be settled in shares of Company common stock on the
earliest to occur of (i) the non-employee director’s death, (ii) the
non-employee director’s disability, or (iii) the 6-month anniversary of the date
on which the non-employee director’s board membership ceases for reasons other
than death or disability.



Cash Compensation
Annual Cash Retainer:
$60,000, payable in equal quarterly installments
Meeting Fee Per Board Meeting Attended In-Person:
$2,000
Meeting Fee Per Committee Meeting Attended In-Person:
$1,000
Meeting Fee Per Board or Committee Meeting Attended Telephonically:
$750
Additional Annual Retainers – Committee Chairpersons:
 
Nominating and Corporate Governance Committee
$6,500
Audit Committee
$10,000
Compensation Committee
$6,500
Additional Annual Retainer — Lead Director:
$45,000








